Citation Nr: 1207707	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to January 1989.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of his hearing has been associated with the claims file.

The appeal was remanded in April 2010.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

Hypertension is manifest by no more than diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more; the veteran requires continuous medication to control his hypertension.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2003 invited the Veteran to submit or identify evidence supportive of his claim for increase.  

In January 2004 the Veteran was advised of the development undertaken by VA.  The evidence necessary to support the Veteran's claim was discussed and he was told how VA would further assist him.  

In March 2007 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In April 2010 the Veteran was advised of the status of his claim.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that any preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran was afforded the opportunity to testify before the undersigned.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that staged ratings are warranted as discussed below. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to hypertensive vascular disease, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2011). 

The Veteran maintains that his hypertension warrants an evaluation in excess of the currently assigned 10 percent.  The record reflects that he has a history of requiring medication for control of his blood pressure.

Private treatment records dated from May 2003 to October 2003 reflect blood pressure readings ranging from 104/64 to 154/82.  

On VA examination in October 2003 the examiner recorded blood pressure readings of 152/100, 154/108, and 160/100.  The Veteran reported that he suffered from headaches when his blood pressure was very high, in the range of 200/180.  The assessment was partially controlled hypertension.  The examiner referred the Veteran for an exercise stress test.  A November 2003 addendum to the examination report indicates that the Veteran achieved 8.1 METs without ischemic changes or chest pain.  The maximum blood pressure was 155/80.

Private treatment records dated in 2004 indicate blood pressure readings ranging from 80/52 to 150/120.

VA treatment records dated from March 2005 to October 2005 reflect blood pressure readings ranging from 122/84 to 145/91.  Private records dated from April 2005 to September 2005 indicate blood pressure readings from 122/84 to 140/88.

VA treatment records dated in 2006 note blood pressure readings ranging from 93/52 to 140/87.  On stress test in May 2006 the minimum blood pressure was 110/68 and the maximum was 116/78.  The Veteran was hospitalized from October to November 2006, during which time blood pressure readings ranged from 76/48 to 122/79.

VA treatment records dated in 2007 indicate blood pressure readings ranging from 117/63 to 151/58.

In September 2008 a VA provider recorded a blood pressure reading of 146/91.  A December 2008 VA treatment note indicates that the Veteran's blood pressure log reflected readings showing systolic readings from 136 to 166 and diastolic readings from 81 to 111; the provider noted that the bulk of the readings exceeded 140/85.  

In 2009 the Veteran's blood pressure readings ranged from 121/72 to 160/106.

At his October 2009 hearing, the Veteran testified that he took six different medications for his blood pressure but that it would sometimes be 200/200.  He stated that it was up and down and difficult to control.  He denied having been admitted to the hospital in the previous few years due to his hypertension.  

In conjunction with his hearing the Veteran submitted a September 2009 VA treatment record indicating a blood pressure of 160/106

Upon careful review of the evidence, the Board concludes that an evaluation in excess of 10 percent for hypertension is not warranted.  In order to warrant a 20 percent disability evaluation, the next higher evaluation, the evidence must show diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.  Here, the Board notes that diastolic pressure was 108 on one reading in October 2003 and 120 on one reading in 2004.  However, the majority of readings were less than 100; as such, it cannot be stated that diastolic pressure was predominately 110 or more.  Moreover, the Veteran's systolic pressure has not been clinically recorded as being 200 or more despite his report that it was sometimes at that level.  In this regard, given the numerous readings of record as recorded by health care providers, and how consistent those readings are with respect to systolic pressure having never been record as being 200 or more, the Board finds those readings to be far more credible and probative than the Veteran's own assertion that he does regularly experience systolic pressure of 200 or more.  In sum, the Veteran's blood pressure readings are clearly contemplated by the criteria for a 10 percent evaluation. 

The Veteran is competent to state that his disability has worsened.  However, the medical evidence in this case demonstrates that the Veteran's hypertension is not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of an evaluation greater than 10 percent for hypertension, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected hypertension.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


